Title: To Thomas Jefferson from Robert Wright, 18 January 1808
From: Wright, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     In Council Annapolis January 18. 1808
                  
                  Pursuant to a Resolution of the General Assembly of Maryland, we have the honor to transmit to your Excellency their Address. Permit us to assure you, that in the discharge of this duty, we feel the highest gratification, as we are thereby furnished with an opportunity of declaring our entire approbation of the Sentiments contained therein. 
                  We have the Honor to be With great personal Respect Your Most obedient humble Servants
                  
                     Robert Wright 
                     
                  
                Enclosure
                                    
                     
                        To Thomas Jefferson, President of the United States
                        
                        
                     
                     We the Representatives of the people of Maryland, highly appreciating the happiness and prosperity of the United States, would do injustice to our own feelings, and those of our Constituents, did we not, at this eventful crisis, offer to you this our testimony of the Wisdom and integrity of your Administration, and our approbation of those measures, which, under the guidance of divine providence, have secured to the American people, the blessings of peace, whilst War and insatiate Ambition have devastated the fairest portions of Europe.—But when we indulge in mutual felicitations at the enjoyment of that tranquillity, under the auspices of which, our Country hath grown rich and great, we have most sincerely to lament, that an honest endeavour to do equal justice to all Nations, under a conscientious and dignified neutrality, hath not availed to exempt our happy Shores from the sound of War.—A National Vessel bound to a distant service, hath been wantonly and unprovokedly attacked by a British Ship of War, in sight of our own Coast, and almost within our own Harbours—the blood of our brave Seamen hath flown in this Barbarian outrage, and their lives have fallen the Victims of piratical Domination—other American Citizens, sailing under the protection of that flag, and in the service of their Country, have been dragged from that protection and service, confined in a degrading captivity and compelled ignominiously to fight in the War of Nations, with whom we were at peace, and in whose animosities the government of our Country evince no participation. The Citizens of Maryland, indignant at this flagrant and unprecedented outrage upon our National Character, assembled in various districts of the State, and manifested their feelings in addressing the constituted authorities of their Country in strong and energetic language, and we, the common organ of this will, would unfaithfully represent that people, did we fail to reiterate their high resentment, and patriotic determination, to brave all the calamities of War rather than tamely submit to the tyranny and insolence of any nation.
                      Well aware that the peace of our Country is menaced from various quarters, and that it is our duty to take a firm and decided stand, against any Nation that may demand concessions incompatible with our honour and independence, we avail ourselves of the Moment to declare our confidence with firmness, and energy of the present administration of our Government, and our disposition to sacrifice our lives and property in repelling the wanton aggressions or lawless claims of all Nations—Although the blood of our Countrymen hath been shed and our Citizens led into captivity, by the Arm of a foreign power, and although domestic traitors have reared their Hydra front, and endangerd our peace  and National happiness, still we indulge the pleasing reflection that the Government of our Country have preserved a manly and dignified attitude, evincing to the World an unshaken determination to concede no point inconsistent with the honour of our Country, and the safety of its Citizens.—But notwithstanding this well grounded confidence, we should do great violence to our own feelings, and those of the Citizens of Maryland, did we fail to communicate our sentiments upon one point in dispute between this Country and Great Britain, we mean the General right of our flag to protect all American Seamen who sail under it. It is with the most poignant sensation we recognize the fact, that thousands of our Native Citizens are at the moment confined in ignominious bondage on board of British Ships of War, exiled from their Country, their families and friends, and compelled ingloriously to fight for the establishment of principles repugnant to natural justice and the usages of Nations; and it is with strong emotions of contempt we hear this inestimable right, treated as trivial and unimportant, and declarations made that the United States, ought not to hazard the horror, and calamaties of War, for the protection of her Citizen Seamen. Though we fervently depricate the evils of war, and though we highly appreciate the value of peace, yet we sincerely hope that, the general protection of American Citizens sailing under our flag, will be made the sim qua non of our Amity with every Nation on Earth.
                     Whilst we duly appreciate the Motives which induce you to decline being considered among the number of those out of whom the choice of our next President is to be made and whilst we revere the patriotism which dictated those Motives, permit us still to indulge the pleasing hope, that when the next period of presidential election approximates, should the United voice of your Countrymen require it, those same Motives and that same patriotism, will induce you to sacrifice your own private wishes and convenience to your Country’s good—But whatever may be your final determination whether to retire to the bosom of domestic tranquillity or to remain the first Magistrate of a free people, a faithful public service of forty years hath erected a Monument in the hearts of your fellow Citizens, which time will never erase—With a tender of our lives and fortunes to obtain an honourable indemnification for the past, and unequivocal assurances of security for the future, accept our best wishes that the most perfect happiness may await the evening of your days; and receive, as a tribute to your merits, the assurance of our highest consideration and esteem.
                     
                     By the Senate, January 6th. 1808
                     Resolved, That the Executive of Maryland be requested to transmit the above Address to the President of the United States.   By order 
                     
                        Tho. Rogers Clk
                     
                     
                        I hereby Certify that the foregoing is a true Copy of the original Address passed by the General Assembly of Maryland
                                             
                     
                            
                            Ninian Pinkney
                        
                        Clerk of the Council
                        
                  
                  
               